Title: From Thomas Jefferson to Jean Baptiste Ternant, 20 April 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia April 20. 1793.

Your letter of the 13th. instant, asking monies to answer the expenses and Salaries of the Consular Offices of France, has been duly laid before the President, and his directions thereon taken.
I have, in consequence, to observe to you that before the new Government of France had time to attend to things on this side the Atlantic, and to provide a deposit of money for their purposes here, there appeared a degree of necessity that we, as the friends and debtors of the Nation, should keep their affairs from suffering, by furnishing money for urgent purposes. This obliged us to take on ourselves to judge of the purpose, because on the soundness of that we were to depend for our justification. Hence we furnished monies for their Colonies and their Agents here, without express authority, judging from the importance and necessity of the case, that they would approve of our interference.
But this kind of necessity is now at an end: The Government has established a deposit of money in the hands of their minister here, and we have nothing now to do, but to furnish the money, which we are in the course of doing, without looking into the purposes to which it is to be applied. Their minister is to be the judge of these, and to pay it to whom, and for what he pleases.
If it be urged that they have appropriated all the money we are furnishing to other objects, that you are not authorized to divert any of it to any other purpose, and therefore that you need a further sum; it may be answered that it will not lessen the stretch of authority to add an unauthorized payment by us to an unauthorized application by you, and that it seems fitter that their minister should exercise a discretion over their appropriations, standing, as he does, in a place of confidence, authority, and responsibility, than we who are strangers, and unamenable to them. It is a respect we owe to their authority to leave to those acting under that, the transaction of their affairs, without an intermedling on our part which might justly appear officious.
In this point of light I hope you will view our conduct, and that the Consular Officers will be sensible that in referring them to your care, under which the national authority has placed them, we do but conform ourselves to that authority. I have the honor to be with sentiments of great respect and esteem, Sir Your most obedient and most humble Servant.

Th: Jefferson

